DETAILED ACTION

Response to Amendment
The Amendment filed 5/24/2022 has been entered. Claims 44, 46 and 52-63 remain pending in the application. Claim 1-43, 45, 47-51 were cancelled. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
a first and a second opposite face each having one or more openings to one or more replaceable blade cavities in claims 44, 52 and 59;
to pivot about a pivot axis such that said first and said second face can be selected by a user in claims 44, 58 and 59;
one or more replaceable blade assemblies arrangement in claims 44, 52 and 59;
one or more ferrous members arrangement in claims 54 and 60;
a repulsive magnetic force arrangement in claims 57 and 63;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 44, 52, 58 and 59 are objected to because of the following informalities:  
Regarding claim 44, lines 8-9, “a pivot axis” should be “the pivot axis” for clarity.
Regarding claim 44, 52 and 59, lines 6-7, “a first and a second opposite face each having one or more openings to one or more replaceable blade cavities” should be “a first face and a second face each having one or more openings to one or more replaceable blade cavities, the second face opposite the first face” for clarity. 
Regarding claim 44, 58 and 59, lines 9, 3 and 10 respectively, “can be elected by a user” should be “is selectable by a user” for clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 52-53, 56, 58-59 and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1).
Regarding claim 44, Cuisinier teaches a shaving device (see Figure 2) comprising: 
a handle (10);
a support member (arm of 30) disposed about a first end of said handle (at the end of 10, see Figure 1b), said support member comprising at least one arm extending outward from a yoke (see Figure 1b);
a blade cartridge retention frame (20) coupled to said at least one arm and configured to pivot about a pivot axis (axis of 31), said blade cartridge retention frame comprising a first (21) and a second (other 21) opposite face (see Figure 1a), wherein said blade cartridge retention frame is coupled to said support member and configured to pivot about a pivot axis such that said first and said second faces can be selected by a user (see Figure 1a and 2); 
each face comprises a plurality of razor blades (23, see Figure 1a and 2; see paragraph 22).
Cuisinier fails to teach both faces each having one or more openings to one or more replaceable blade cavities; a frame magnet coupled to said blade cartridge retention frame; and one or more replaceable blade assemblies having a plurality of razor blades.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, whereas Hamilton teaches using magnets for connecting the replaceable blade assemblies to the retention frame. Both modified Cuisinier and Hamilton teach a type of connection for the replaceable blade assembly and retention frame. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the pin/holder connection, as taught by modified Cuisinier into the magnetic connection, as taught by Hamilton for the purpose of providing a connection.

Regarding claim 52, Cuisinier teaches a shaving device (see Figures 1a-2)comprising:
a handle (10);
a support member (arm of 30) disposed about a first end of said handle (see Figure 2), said support member comprising at least one arm extending outward from a yoke (see Figure 2);
a blade cartridge retention frame (20) coupled too said at least one arm and configured to pivot about a pivot axis (axis of 31), a first and a second opposite face (both 21, see Figure 2).
Cuisinier fails to teach said blade cartridge retention frame comprising one or more frame magnets, both faces each having one or more openings to one or more replaceable blade cavities, wherein said one or more replaceable blade cavities is configured to receive configured to receive one or more replaceable blade assemblies.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more replaceable blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, whereas Hamilton teaches using magnets for connecting the replaceable blade assemblies to the retention frame. Both modified Cuisinier and Hamilton teach a type of connection for the replaceable blade assembly and retention frame. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the pin/holder connection, as taught by modified Cuisinier into the magnetic connection (adding magnets to both the retention frame and the replaceable blade assembly), as taught by Hamilton for the purpose of providing a connection.

Regarding claim 53, modified Cuisinier further teaches said one or more replaceable blade assemblies, said one or more replaceable blade assemblies comprising a plurality of razor blades (as modified in claim 52, see 63, Figure 3c of Phaedon).
Regarding claim 56, modified Cuisinier further teaches said magnetic force is an attractive magnetic force (as modified in claim 52, paragraph 0036 of Hamilton).
Regarding claim 58, modified Cuisinier further teaches said blade cartridge retention frame is coupled to said support member and configured to pivot about said pivot axis such that said first and said second faces can be selected by a user (via 24, see Figures 1a and 2, and paragraph 0023 of Cuisinier).
Regarding claim 59, Cuisinier teaches a shaving device comprising: 
a plurality of razor blades (23);
a handle (10);
a support member (arm of 30) disposed about a first end of said handle (see Figure 2);
a blade cartridge retention frame (20) comprising a first and a second opposite face (faces in 20);
wherein said blade cartridge retention frame is coupled to said support member and configured to pivot about a pivot axis such that said first and said second faces can be selected by a user (via 24, see Figure 1a and 2, paragraph 0023).
Cuisinier fails to teach one or more replaceable blade assemblies having a plurality of razor blades; one or more frame magnets and both face each having one or more openings to one or more replaceable blade cavities, wherein said one or more replaceable blade cavities is configured to receive said one or more replaceable blade assemblies.
Phaedon teaches a single face razor blade cartridge retention frame including one or more openings (opening of 49) to one or more replaceable blade cavities (cavity of 49, see Figure 3c), one or more replaceable blade assemblies (61) having a plurality of razor blades (63) and a pin/holder system (50B and 65, see Figure 5) is used to connect the blade cartridge retention frame with the one or more replaceable blade assemblies.
It would have been obvious to one of ordinary skill in the art to modify the device of Cuisinier to have each face with fixed blades in the frame and change into a replaceable blade assemblies having a plurality of razor blades in each face cavity of the retention frame, as taught by Phaedon, in order to make the other parts of the razor device more robust and only replace replaceable blade assemblies (paragraph 0065 of Phaedon).
Hamilton teaches razor including a blade cartridge retention frame (5) and a replaceable blade assembly (6) and magnets (14/15) are used for connecting the replaceable blade assembly to the retention frame (see Figure 5).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a pin/holder system for connecting the replaceable blade assemblies to the retention frame, whereas Hamilton teaches using magnets for connecting the replaceable blade assemblies to the retention frame. Both modified Cuisinier and Hamilton teach a type of connection for the replaceable blade assembly and retention frame. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Hamilton are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the pin/holder connection, as taught by modified Cuisinier into the magnetic connection (adding magnets to both the retention frame and the replaceable blade assembly), as taught by Hamilton for the purpose of providing a connection.
Regarding claim 61, modified Cuisinier further teaches said one or more replaceable blade assemblies comprises one or more blade assembly magnets (as modified in claim 59, magnet 14, see Figure 5 of Hamilton), and wherein said one or more frame magnets are configured to generate a magnetic force with said one or more blade assembly magnets to releasably secure said one or more replaceable blade assemblies to said blade cartridge retention frame (see Figure 5 of Hamilton).
Regarding claim 62, modified Cuisinier further teaches said magnetic force is an attractive magnetic force (as modified in claim 59, paragraph 0036 of Hamilton).

Claims 46 is rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Royle (US 20100083505 A1).
Regarding claim 46, modified Cuisinier teaches all elements of the current invention as set forth in claim 44 stated above,
Modified Cuisinier fails to teach said replaceable blade assembly and said blade cartridge retention frame are magnetically biased towards an initial starting position.
Royle teaches a razor device including a blade cartridge that is magnetically biased towards an initial starting position via magnets (22 and 24).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Cuisinier to add magnets on the support and the blade cartridge (which is the assembly of said replaceable blade assembly and said blade cartridge retention frame in modified Cuisinier), as taught by Royle, in order to rest the positon of the razor blade after usage (paragraph 0028 of Royle).

Claims 54 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Griffin (US 20140116211 A1).
Regarding claim 54 and 60, modified Cuisinier further teaches said one or more replaceable blade assemblies comprises one or more blade magnets (as modified in claims 52 and 59, magnet 14, see Figure 5 of Hamilton), and wherein said one or more frame magnets are configured to be magnetically attracted towards said one or more blade magnet to releasably secure said one or more replaceable blade assemblies to said blade cartridge retention frame (see Figure 5 of Hamilton).
Modified Cuisinier fails to teach said blade assembly magnet is one or more ferrous members.
Griffin teaches a razor assembly using magnet (26) and ferrous member (50) for connecting the handle to the replacement cartridge (see Figure 2).
Modified Cuisinier differs from the claimed device due to modified Cuisinier use a magnet on magnet for connecting the replaceable blade assemblies to the retention frame, whereas Griffin teaches using magnet and ferrous member for connecting parts in a razor assembly. Both modified Cuisinier and Griffin teach a type of connection for parts in a razor assembly. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Griffin are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the magnet on magnet connection, as taught by modified Cuisinier into the magnet/ferrous member connection (replace the replaceable blade assembly magnet into a ferrous member), as taught by Griffin for the purpose of providing a connection.

Claims 57 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cuisinier (US 20050034314 A1) in view of Phaedon (US 20150321366 A1) and in further view of Hamilton (US 20120311865 A1) and in further view of Smith (US 8596090 B1).
Regarding claims 57 and 63, modified Cuisinier teaches said magnetic force is attractive magnetic force (paragraph 0036 of Hamilton).
Modified Cuisinier fails to teach a repulsive magnetic force.
Smith teaches a repulsive force magnetic connection arrangement in a jewelry device (see Figure 2A-B). Although the device of Smith is not in the same field of endeavor as the razor assembly, however the Smith teaches the solution to same pertinent problem as the application of how to use repulsive magnetic force to connection two part, therefore Smith is considered analogous art. 
Modified Cuisinier differs from the claimed device due to modified Cuisinier use an attractive magnetic connection for connecting the replaceable blade assemblies to the retention frame, whereas Smith teaches using repulsive magnetic connection for connecting parts. Both modified Cuisinier and Smith teach a type of connection for parts. Such modification will achieve the predictable result of providing securing the cap of the handle, since both connection of modified Cuisinier and Smith are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the attractive magnetic connection, as taught by modified Cuisinier into the repulsive magnetic connection (alter the magnet arrangement into the magnet arrangement in Figure 2A of Smith), as taught by Griffin for the purpose of providing a connection.

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
First, regarding objections to drawings for failing to show every claimed feature, the Applicant argues beginning at page 6 of the Remarks filed 5/24/2022 that the drawings only need to show feature “where necessary for the understanding of the subject matter sought to be patented” citing 35 USC 113. The Applicant asserts that an illustration of the alternative embodiment of the similar device is not necessary for understanding of the claimed invention.
The examiner’s argument is not persuasive because 35 USC 113 does not distinguish between claimed and unclaimed subject matter. 37 CFR 1.83(a), however, clearly and unambiguously states: “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” (Emphasis added.) Thus, 37 CFR 1.83(a) is more pertinent to the issue at hand than 35 USC 113 because 37 CFR 1.83(a) explicitly addresses claimed subject matter, unlike 35 USC 113. Further, the examiner lacks authority to interpret 35 USC 113 in a manner that removes the requirement that every claimed feature be shown in the drawing as is explicitly stated in 37 CFR 1.83(a). In summary, the Applicant’s argument is not persuasive because it does not address the requirements of 37 CFR 1.83(a).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case applicant argument that Cuisinier, Phaedon and Hamilton fail to teach the claim invention, specifically “a first and a second opposite face each having one or more openings to one or more replaceable blade cavities”. Examiner notes that Cuisinier teaches two opposite faces on the cartridge frame, but fails to teach the blades on each face are attached via cavities. Phaedon teaches a set of blades attached to the cartridge frame via cavity and the single face having one or more openings to one or more replaceable blade cavities (see Figure 3c), therefore it would been obvious to one of ordinary skill in the art to change the connection style of the blades to make the device more robust and only the blade portion needs to be replaced (paragraph 0065 of Phaedon). In this modification each the two face of Cuisinier will be replace with the cavity connection style, thus meeting the limitation of “a first and a second opposite face each having one or more openings to one or more replaceable blade cavities”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        7/28/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724